 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         CASE NO. 2:19-CR-00091-MCE
12                               Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                        v.                           ORDER
14   JAMAINE DONTAE BARNES,                            DATE: October 31, 2019
     JAMAR DEONTAE BARNES,                             TIME: 10:00 a.m.
15   KAVIEO DAESHAUN LEE WILEY,                        COURT: Hon. Morrison C. England, Jr.
     VINCENT ISAIAH PATTERSON,
16   JOHNESHA DENAE THOMPSON,
     KADRENA LATRICE WATTS,
17   JEREMY JEROME BARNETT, and
     CHEVELE BERNARD RICHARDSON,
18
                                Defendants.
19
20
21                                            STIPULATION
22         1.     By previous order, this matter was set for status on October 31, 2019.
23         2.     By this stipulation, defendants now move to continue the status conference until January
24 23, 2020, and to exclude time between October 31, 2019, and January 23, 2020, under Local Codes T2
25 and T4.
26         3.     The parties agree and stipulate, and request that the Court find the following:
27                a)      The government has represented that the discovery associated with this case to

28         date includes more than 12,000 pages of investigative reports, photographs, affidavits, and other

      STIPULATION REGARDING EXCLUDABLE TIME            1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1         documents; approximately 470 recorded phone calls intercepted pursuant to the Title III wiretap;

 2         and other video and audio recordings. All of this discovery has been either produced directly to

 3         counsel and/or made available for inspection and copying.

 4                 b)        On October 24, 2019, the grand jury returned a superseding indictment adding

 5         new charges against defendants Jamaine Barnes, Jamar Barnes, Wiley, Patterson, Watts, and

 6         Richardson.

 7                 c)        Counsel for defendants desire additional time to review the discovery in this case,

 8         to conduct investigation, to consult with their clients, and to otherwise prepare for trial.

 9                 d)        Counsel for defendants believe that failure to grant the above-requested

10         continuance would deny them the reasonable time necessary for effective preparation, taking into

11         account the exercise of due diligence.

12                 e)        The government does not object to the continuance.

13                 f)        In addition, as was previously found at defendants’ arraignments on the

14         Indictment (ECF Nos. 49, 66, 84), and in this Court’s August 20, 2019 Order (ECF No. 112), this

15         case is “complex” within the meaning of 18 U.S.C.§ 3161(h)(7)(A), B(ii) [Local Code T2],

16         based on the number of defendants, and the existence of a Title III wiretap resulting in hundreds

17         of recorded conversations.

18                 g)        Based on the above-stated findings, the ends of justice served by continuing the

19         case as requested outweigh the interest of the public and the defendant in a trial within the

20         original date prescribed by the Speedy Trial Act.

21                 h)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22         et seq., within which trial must commence, the time period of October 31, 2019 to January 23,

23         2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

24         T4] and 18 U.S.C.§ 3161(h)(7)(A), B(ii) [Local Code T2], because it results from a continuance

25         granted by the Court at defendant’s request on the basis of the Court’s finding that the ends of

26         justice served by taking such action outweigh the best interest of the public and the defendant in

27         a speedy trial.

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 3 must commence.
 4          IT IS SO STIPULATED.

 5
 6
     Dated: October 28, 2019                                 MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ DAVID W. SPENCER
 9                                                           DAVID W. SPENCER
                                                             Assistant United States Attorney
10
11   Dated: October 28, 2019                                 /s/ Lupe Martinez
                                                             Lupe Martinez
12                                                           Counsel for Defendant
                                                             JAMAINE DONTAE BARNES
13
     Dated: October 28, 2019                                 /s/ Etan Zaitsu
14                                                           Etan Zaitsu
                                                             Counsel for Defendant
15                                                           JAMAR DEONTAE BARNES
16
     Dated: October 28, 2019                                 /s/ Christopher R. Cosca
17                                                           Christopher R. Cosca
                                                             Counsel for Defendant
18                                                           KAVIEO DAESHAUN LEE WILEY
19   Dated: October 28, 2019                                 /s/ Dina L. Santos
                                                             Dina L. Santos
20                                                           Counsel for Defendant
                                                             VINCENT ISAIAH PATTERSON
21
22   Dated: October 28, 2019                                 /s/ Olaf W. Hedberg
                                                             Olaf W. Hedberg
23                                                           Counsel for Defendant
                                                             JOHNESHA DENAE THOMPSON
24
     Dated: October 28, 2019                                 /s/ John R. Manning
25                                                           John R. Manning
                                                             Counsel for Defendant
26                                                           KADRENA LATRICE WATTS
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
 1   Dated: October 28, 2019                       /s/ Michael D. Long
                                                   Michael D. Long
 2                                                 Counsel for Defendant
                                                   JEREMY JEROME BARNETT
 3
     Dated: October 28, 2019                       /s/ Tasha P. Chalfant
 4                                                 Tasha P. Chalfant
                                                   Counsel for Defendant
 5                                                 CHEVELE BERNARD RICHARDSON
 6

 7
 8                                           ORDER
 9        IT IS SO ORDERED.
10 Dated: October 29, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME     4
30   PERIODS UNDER SPEEDY TRIAL ACT
